1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ALEX GRANADO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 30,053

10 BILLY EDWARDS,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
13 Daniel Viramontes, District Judge

14 Alex Granado
15 Tucson, AZ

16 Pro Se Appellee

17 Bill L. Edwards
18 Deming, NM

19 Pro Se Appellant


20                                 MEMORANDUM OPINION

21 BUSTAMANTE, Judge.

22          Appellant (Defendant) challenges a district court award of damages to Plaintiff,
 1 Defendant’s former tenant. We issued a calendar notice proposing to affirm the

 2 district court and Defendant has filed a timely “Memorandum in Support,” which

 3 actually opposes our proposed disposition. We remain unpersuaded and affirm.

 4        We first note we are constrained in our ability to review Defendant’s

 5 contentions because the docketing statement and memorandum in opposition fail to

 6 clearly identify the issues raised, provide a list of authorities in support of those

 7 contentions, or articulate intelligible arguments. Moreover, the docketing statement

 8 does not comply with the rules of appellate procedure. See Rule 12-208(D)(3) & (4)

 9 NMRA (listing the contents required in a docketing statement).

10        Pro se litigants must comply with the rules and orders of the court and will not

11 be treated differently than litigants with counsel. Bruce v. Lester, 1999-NMCA-051,

12 ¶ 4, 127 N.M. 301, 980 P.2d 84. In addition, this Court will review pro se arguments

13 to the best of its ability, but cannot respond to unintelligible arguments. See Clayton

14 v. Trotter, 110 N.M. 369, 373, 796 P.2d 262, 266 (Ct. App. 1990). Our calendar

15 notice therefore explained that unless Defendant filed a memorandum in opposition

16 clearly enumerating the reasons the district court erred in finding in favor of Plaintiff,

17 and the authority in support of each argument, this Court would proceed to affirm the

18 district court. Defendant’s memorandum in opposition continues to fail to put forward

19 intelligible arguments supported by legal authority. See, e.g., In re Adoption of Doe,


                                               2
 1 100 N.M. 764, 765, 676 P.2d 1329, 1330 (1984) (explaining we will not consider an

 2 issue if no authority is cited in support of the issue, as absent cited authority to support

 3 an argument, we assume no such authority exists).

 4        We observe that district court case numbers CV 2009-071 and LR 2009-02

 5 appear to have been litigated at the same time, sometimes under the same caption and

 6 joint case numbers. One case appears to have concerned the dismissal of claims filed

 7 against the City of Deming by Defendant [10/23/2009 RP 84; 232] and the other case

 8 appears to have been a claim brought by Plaintiff, a former tenant of Defendant’s.

 9 [11/10/2009 RP 050; DS 2] We have previously affirmed a dismissal of the complaint

10 against the City of Deming in Case No. 29,712.

11        In the second order [11/10/2009 RP 050], which we now address, the district

12 court specifically found that Plaintiff had resided in a home for five days which he

13 rented from Defendant, that the home was uninhabitable and “red tagged” by the City

14 of Deming, and that, as a result of the City of Deming’s actions, Plaintiff was forced

15 to vacate the residence. [11/2/2009 RP 050] That order awarded Plaintiff $512 against

16 Defendant.

17        Nothing in Defendant’s docketing statement or memorandum in opposition

18 leads us to question the district court’s findings. See Allen v. Amoco Prod. Co., 114

19 N.M. 18, 22, 833 P.2d 1199, 1203 (Ct. App. 1992) (stating that it is the appellant’s


                                                3
 1 burden to demonstrate error). Moreover, the trier of fact is in the best position to

 2 evaluate the credibility of witnesses. See Tallman v. ABF (Arkansas Best Freight),

 3 108 N.M. 124, 127, 767 P.2d 363, 366 (Ct. App. 1988) (explaining that the trial court

 4 is in the best position to evaluate the credibility of witnesses). We do not reweigh

 5 evidence on appeal. Las Cruces Prof’l Fire Fighters v. City of Las Cruces, 1997-

 6 NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177.

 7        Accordingly, we affirm the district court.

 8        IT IS SO ORDERED.



 9
10                                  MICHAEL D. BUSTAMANTE, Judge


11 WE CONCUR:


12
13 CYNTHIA A. FRY, Chief Judge


14
15 RODERICK T. KENNEDY, Judge




                                             4